Filed 7/21/22 In re N.H. CA2/5
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE

In re N.H., A Person Coming Under                              B312543
the Juvenile Court Law.

LOS ANGELES COUNTY                                             (Los Angeles County
DEPARTMENT OF CHILDREN                                         Super. Ct. No.
AND FAMILY SERVICES,                                           21CCJP00453C)

        Plaintiff and Respondent,

v.

R.H.,

        Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Martha A. Matthews, Judge. Dismissed.
      Robert McLaughlin, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Tracey Dodds, Principal Deputy
County Counsel, for Plaintiff and Respondent.
      V.H. (Mother) has three children: fifteen-year-old Nathan,
fourteen-year-old N.H., and seven-year-old Nash.1 Nathan and
N.H. lived with Mother, Nash, and Nash’s father, R.H. (Father).2
The juvenile court assumed jurisdiction over all three children,
finding they were at substantial risk of suffering serious physical
harm because Father sexually and physically abused N.H. The
court removed Nash from Father’s custody, and only that order
(removing Nash) is challenged in this appeal. While the appeal
has been pending, the juvenile court terminated jurisdiction over
Nash with an order granting Mother and Father joint legal and
physical custody. We consider whether the appeal is accordingly
moot.

                        I. BACKGROUND
       In late December 2020, the Department received a referral
alleging N.H. had been sexually abused by Father. N.H.
disclosed Father sexually abused her from the time she was nine
years old until she was twelve.
       The following month, the Department filed a six-count
dependency petition alleging N.H., Nathan, and Nash were
dependent children. Counts a-1, b-2, and j-2 alleged Father
physically abused N.H. by striking her with a belt. Counts b-1, d-
1, and j-1 alleged Father sexually abused N.H. All six counts
alleged Mother failed to protect the children by allowing Father
to live in the home and have unlimited access to N.H. All six


1
      These were the children’s ages at the time dependency
proceedings commenced.
2
      Nathan and N.H.’s father was another man.




                                 2
counts also alleged the abuse of N.H. placed Nathan and Nash at
risk of serious harm.
       At an adjudication and disposition hearing, the juvenile
court sustained the Department’s petition in part. The court
sustained the allegations that Father sexually abused N.H.
(counts b-1, d-1, and j-1).3 The court also sustained the allegation
in count j-2 that Father physically abused N.H. and that abuse
placed all three children at risk of harm. The court dismissed
counts a-1 and b-2.
       The juvenile court removed Nash from Father’s custody
and ordered him to remain with Mother.4 The court ordered
monitored visitation for Father and ordered him to participate in
a parenting course, sex abuse counseling for perpetrators, and
individual counseling to address case issues.
       Father appealed the juvenile court’s order removing Nash
from his custody. While the appeal has been pending, the
juvenile court terminated jurisdiction over Nash, awarded
Mother and Father joint legal and physical custody, and specified
Nash’s primary residence would be with Mother.5




3
      The court amended count d-1 by interlineation to remove
references to Nathan and Nash.
4
      N.H. and Nathan were declared dependents of the juvenile
court, but they were not removed from either parent.
5
      This court granted the Department’s request to take
judicial notice of the order terminating dependency jurisdiction
and the subsequent custody order. (Evid. Code §§ 452, subd. (d),
459.)




                                 3
                          II. DISCUSSION
      “‘An appeal becomes moot when, through no fault of the
respondent, the occurrence of an event renders it impossible for
the appellate court to grant the appellant effective relief.
[Citations.]’ [Citation.]” (In re Anna S. (2010) 180 Cal.App.4th
1489, 1498.) “As a general rule, an order terminating juvenile
court jurisdiction renders an appeal from a previous order in the
dependency proceedings moot.” (In re C.C. (2009) 172
Cal.App.4th 1481, 1488.) “[D]ismissal for mootness in such
circumstances is not automatic, [however,] but ‘must be decided
on a case-by-case basis.’” (Ibid.; see also In re N.S. (2016) 245
Cal.App.4th 53, 60 [“[T]he critical factor in considering whether a
dependency appeal is moot is whether the appellate court can
provide any effective relief if it finds reversible error”] (N.S.).)
      When the juvenile court terminated jurisdiction, the
Department’s supervision of the family also terminated and Nash
was returned to Father’s custody (jointly with Mother). The sole
basis for the appeal, the challenge to the order removing Nash
from Father’s custody, has accordingly been rendered moot.
      Father offers no persuasive argument to the contrary. He
concedes “the precise nature of [his] future harm cannot be
definitely determined,” but he contends the appeal is not moot
because he believes the removal findings and order could have
“‘unfavorable consequences’” in the future. The contention is
speculative and insufficient to defeat application of settled
mootness doctrine. (See, e.g., N.S., supra, 245 Cal.App.4th at 62-
63 [“We see no reason to review the juvenile court’s jurisdictional
findings here on the basis of such speculation or
caution. . . . [¶] . . . [And w]e are unconvinced . . . that any ruling
we could issue here would have any practical effect on future




                                   4
dependency proceedings”]; In re I.A. (2011) 201 Cal.App.4th 1484,
1494-1495.) Father also states, in one sentence, that the juvenile
court’s removal findings were partly the basis for the court’s
orders making Mother’s home Nash’s primary residence and
“‘restricting’ [F]ather’s contact with Nash to three visits per
week.” The statement, however, is inconsequential; Father does
not challenge the sustained jurisdiction findings, nor does he
challenge the terms of the joint custody order.

                         DISPOSITION
      The appeal is dismissed.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           BAKER, J.

We concur:



      RUBIN, P. J.



      KIM, J.




                                5